


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER


THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER, dated as of
January 10, 2014 (the “Agreement”), is entered into among Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended or modified from time to time, the “Credit Agreement”);


WHEREAS, pursuant to Section 6.15(a) of the Credit Agreement, the Borrower is
required to provide to the Administrative Agent an environmental assessment
report as to each Mortgaged Property described on Schedule 1 to this Agreement,
in form and substance and from professional firms reasonably acceptable to the
Administrative Agent, within thirty (30) days following the Closing Date (the
“ESA Requirement”);


WHEREAS, the environmental assessment reports provided to the Administrative
Agent for the Mortgaged Properties set forth on Schedule 1 to this Agreement
were not acceptable to the Administrative Agent and the Borrower and the
Administrative Agent have agreed to replace such Mortgaged Properties with
additional fee owned real properties;


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below, subject to the terms and conditions specified in this
Agreement;


WHEREAS, the Lenders, by action of the Required Lenders, are willing to amend
the Credit Agreement as set forth below, subject to the terms and conditions
specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.   Incorporation of Recitals.  The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2.   Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Credit Agreement and the other Loan
Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Without limiting the generality of the preceding sentence,
each of the Guarantors restates and reaffirms that it guarantees the prompt
payment when due of all Obligations, in accordance with, and pursuant to the
terms of the Credit Agreement.  Furthermore, the Loan Parties acknowledge and
confirm (i) that the Administrative Agent and the Lenders have performed fully
all of their respective obligations under the Credit Agreement and the other
Loan Documents and (ii) by entering into this Agreement, the Lenders do not
waive (except as specifically provided in Section 3 hereof) or release any term
or condition of the Credit Agreement or any of the other Loan Documents or any
of their rights or remedies under such Loan Documents or applicable law or any
of the obligations of the Loan Parties thereunder.


 
 

--------------------------------------------------------------------------------

 
 
3.           Waiver.  Subject to the other terms and conditions of this
Agreement, the Administrative Agent and the Lenders agree to waive the ESA
Requirement and any Default or Event of Default arising as a direct result
therefrom.  The waiver set forth herein shall be effective only in this specific
instance and shall not obligate the Lenders or the Administrative Agent to waive
any other Default or Event of Default, now existing or hereafter arising.  This
waiver is limited solely to the matters described in the first sentence of this
Section 3 as of the date hereof, and nothing contained in this Agreement shall
(a) modify the Loan Parties’ obligations to comply fully with all duties, terms,
conditions or covenants contained in the Credit Agreement and the other Loan
Documents or (b) be deemed to constitute a waiver of any other rights or
remedies the Administrative Agent or any Lender may have under the Credit
Agreement or any other Loan Documents or under applicable law.  This is a
one-time waiver, and the Administrative Agent and the Lenders shall have no
obligation to amend, modify or waive any provision of the Credit Agreement or
any other Loan Document in the future.  The provisions and agreements set forth
in this Agreement shall not establish a custom or course of dealing or conduct
between the Administrative Agent, the Issuing Bank, any Lender, the Borrower or
any other Loan Party.


4.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           The following definition is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“First Amendment Effective Date” means January 10, 2014.


(b)           The definition of “Mortgaged Properties” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Mortgaged Properties” means the real property of the Borrower or any Subsidiary
that is subject to a Mortgage, including those real properties set forth on
Schedule 6.13(c) and those real properties pledged pursuant to Section 6.16.


(c)           The following section is hereby added as a new Section 6.16 to
Article VI of the Credit Agreement to read as follows:


Section 6.16.  Additional Mortgaged Properties.


(a)           Within sixty (60) days following the First Amendment Effective
Date, provide to the Administrative Agent a fully executed and notarized
Mortgage encumbering the fee interest of the applicable Loan Party in such
additional fee owned real properties of the Borrower and its Subsidiaries as are
agreed to by the Administrative Agent and the Borrower such that the
Administrative Agent shall be reasonably satisfied that the appraised value of
all Mortgaged Properties is at least $100,000,000, together with (i) such other
Real Property Security Documents with respect to such additional real properties
as are requested by the Administrative Agent, in each case, in form and
substance satisfactory to the Administrative Agent and (ii) an environmental
assessment report as to each such additional real property, in form and
substance and from professional firms reasonably acceptable to the
Administrative Agent.


(b)           Upon satisfaction of the covenants set forth in clause (a) above,
the Administrative Agent will release its security interest in each of the real
properties set forth on Schedule 6.16 and provide such release documents as are
 
 
2 

--------------------------------------------------------------------------------

 
 
reasonably requested by the Borrower, in each case, at the sole expense of the
Borrower.


(d)           Schedule 1 hereto is added as a new Schedule 6.16 to the Credit
Agreement.


5.           Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:


(a) receipt by the Administrative Agent of counterparts of this Agreement, duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders; and


(b)           receipt by Moore & Van Allen PLLC, counsel to the Administrative
Agent, of its fees and expenses incurred in connection with this Agreement.


6.           Miscellaneous.


(a)
The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.



(b)
Each Loan Party hereby represents and warrants as follows:



(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligations of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(c)
Each Loan Party represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article V of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(before and after giving effect to this Agreement) as of the date hereof with
the same effect as if made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date and (ii)
no unwaived event has occurred and is continuing which constitutes a Default or
an Event of Default.



(d)
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by telecopy shall be

 
 
3

--------------------------------------------------------------------------------

 
 
effective as an original and shall constitute a representation that an executed
original shall be delivered.


(e)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.






[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
4 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                                       RUBY
TUESDAY, INC.


By:        /s/ Scarlett May
Name:         Scarlett May
Title:           Senior Vice President,
    Chief Legal Officer and Secretary


GUARANTORS:                                                                 
RTBD, INC.


By:    /s/ Scarlett May               
Name:         Scarlett May
Title:           Vice President and Secretary


RT FINANCE, INC.


By:    /s/ Scarlett May                 
Name:         Scarlett May
Title:           Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By:    /s/ Scarlett May                                                       
Name:         Scarlett May
Title:           Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT NEW YORK FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary
 


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

RT SOUTHWEST FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT FLORIDA EQUITY, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RTGC, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT MICHIGAN FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary




FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 
 
RT WEST PALM BEACH FRANCHISE, L.P.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RUBY TUESDAY, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By:              /s/ Scarlett May                                         
Name:         Scarlett May
Title:           Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT DENVER FRANCHISE, L.P.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary
 


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT OMAHA FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT KCMO FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


QUALITY OUTDOOR SERVICES, INC.


By:              /s/ Scarlett May                                       
Name:         Scarlett May
Title:           Vice President and Secretary


RT AIRPORT, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT LOUISVILLE FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT MCGHEE-TYSON, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT ONE PERCENT HOLDINGS, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT DENVER, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT LOUISVILLE, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT ORLANDO, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 
 
RT SOUTH FLORIDA, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT TAMPA, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT WEST PALM BEACH, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT NORTHERN CALIFORNIA FRANCHISE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RTTA, LP


By:              /s/ Scarlett May                                         
Name:         Scarlett May
Title:           Vice President


WOK HAY 2, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary
 


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT DISTRIBUTING, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT O’TOOLE, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT SMITH, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RT MILLINGTON, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RTTT, LLC


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Manager


RTT TEXAS, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Treasurer


RT JONESBORO CLUB


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Secretary and Treasurer


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 


RT ARKANSAS CLUB, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Secretary and Treasurer


RUBY TUESDAY OF RUSSELLVILLE, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Secretary and Treasurer


RUBY TUESDAY OF CONWAY, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Secretary and Treasurer


RT KCMO KANSAS, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Vice President and Secretary


RUBY TUESDAY OF BRYANT, INC.


By:              /s/ Scarlett May                                        
Name:         Scarlett May
Title:           Secretary and Treasurer





FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:                                            BANK OF
AMERICA, N.A.,
as Administrative Agent




By      /s/ Erik M. Truette
Name: Erik M. Truette
Title:  Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 



LENDERS:                                                                            
BANK OF AMERICA, N.A.,
as a Lender and an Issuing Bank




By       /s/ John H. Schmidt
Name:  John H. Schmidt
Title:   Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By      /s/ Sally Hoffman
Name: Sally Hoffman
Title:   Managing Directory




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender




By      /s/ Jay Sim
Name: Jay Sim
Title:   Vice President










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER
RUBY TUESDAY, INC.
 
 

--------------------------------------------------------------------------------

 

Schedule 1


Schedule 6.16
 
 
1) 2316 N. Main Street, Crossville, TN 38555


2) 2250 Southgate Parkway, Cambridge, OH 43725


3) 731 Highway 53E, Calhoun, GA 30701


4) 2235 E. Sharon Road, Sharonville, OH 45241


5) 119 Industrial Park Drive, Smithfield, NC 27577


6) 1812 West Lucas Street, Florence, SC 29501


7) 1480 Snider’s Highway, Walterboro, SC 29488


8) 4600 Devine Street, Columbia, SC 29205


9) 1168 Highway 20, McDonough, GA 30253
 
 
 
 
 
 

CHAR1\1343309v2
 
 
